Citation Nr: 1416803	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dermoid cyst of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from May 2003 to August 2004.  He had service with the Alabama Army National Guard since November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2005 and July 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in November 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not have a dermoid cyst of the left hand.


CONCLUSION OF LAW

The Veteran does not have a dermoid cyst of the left hand that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2005, August 2005, March 2006, and December 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  

The Board further observes that this case was remanded in November 2012 in order to afford the Veteran the opportunity to provide additional private medical records.  The AOJ requested such records by letter dated in December 2012.  Later in December 2012, the Veteran submitted an additional copy of a service treatment record that was already contained in the claims file.  The Veteran added that this was the only evidence he had regarding treatment for the cyst of the left hand.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  There is no indication of any additional, relevant records that the AOJ failed to obtain.  The Veteran has been medically evaluated.  

In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has residuals of a left hand cyst that was treated during his period of active service.  His service treatment records clearly demonstrate that a cyst on the left hand was noted during active service in December 2003, January 2004, and March 2004.  

Subsequent medical examination reports and health assessment reports, however, 
fail to show such a cyst.  Nor are there any medical records showing treatment for this cyst.

A VA examination report dated in May 2007 shows that the Veteran reported that the cyst had been drained twice and had only completely subsided "since four to five months."  The Veteran indicated that he felt okay now, and that there were no functional effects on his daily activities.  The diagnosis was ganglion cyst, resolved.  

As noted above, in December 2012, the Veteran indicated that the service treatment records were the only evidence of treatment regarding the cyst of the left hand.  

After a review of the evidence of record, the Board finds that entitlement to service connection for dermoid cyst of the left hand is not warranted.  The Veteran's period of active service concluded in August 2004.  There is no indication by competent evidence of any residual disability following the in-service incidents of the cyst of the left hand.  As the competent medical evidence of record does not show a current diagnosis, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the current disability requirement may be  satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability later resolves.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, in light of the Veteran's reports in May 2007 that the cyst was "completely subsided since four or five months," the Veteran was afforded an opportunity to present evidence of currently diagnosed disability.  However, the Veteran has indicated that he had no such evidence.

As there is no competent evidence of record of a current disability manifested by cyst of the left hand, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  As there is no clinical diagnosis or medical evidence of disability caused by a cyst of the left hand, there are no possible means of attributing a non-existent condition to the Veteran's active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (determination of service connection requires a finding of the existence of a current disability and of a relationship between that disability and an injury or disease incurred in service.).  See, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Veteran is competent to provide evidence of events capable of observation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  However, the medical record outweighs the Veteran's personal belief, no matter how sincere, that he has current diagnosis.  Thus, absent proof he has the claimed disability, service connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.

Accordingly, the Veteran's claim of entitlement to service connection for a dermoid cyst of the left hand is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for dermoid cyst of the left hand is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


